DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A, Claims 1-5 & 13-15 in the reply filed on June 29th, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlefeld (US20150030909) in view of Muroga (US20090017325) (provided in Applicant’s IDS filed on April 26th, 2021).
Regarding Claim 1, 2 & 5, Ihlefled discloses a negative electrode current collector for a lithium metal battery (lithium battery-[003], anode material is lithium or lithium titanate-[0027]), comprising: copper (copper foil as anode current collector-[0028],[0036]),
Ihlefled discloses that the negative current collector copper foil ranges from 2 microns to 1 millimeter ([0028]).  
Ihlefled is silent to negative electrode current collector having a sum of S(110) and S(100) be 50% or more, and that the ratio of S(100) to S(110) being 100:0 to 5:1, where S(110) is the ratio of a region occupied by a (110) surface of the copper based on an entire region occupied by the copper at a surface of the negative electrode current collector, and where S(100) is the ratio of a region occupied by a (100) surface of the copper based on an entire region occupied by the copper at a surface of the negative electrode current collector.
Muroga discloses a copper rolled foil, where the vast majority of the copper foil is made of copper, ([003], copper alloy including Sn at 0.001 to 0.009% mass, [0021]), that under XRD analysis, has intensity ratings of {222}Cu and {220}Cu that are much larger than the other orientation intensities (Fig. 7a-d, [0093],[0101]). Muroga further discloses a copper rolled foil that has an intensity of {200}Cu that is much greater than the intensity of {220}Cu (Fig. 7d). Since one of ordinary skill in the art would appreciate that {200}Cu is equal to (100)Cu and that {220}Cu is equal to {110}Cu, and the intensity ratios directly relate to S(110) and S(100), Muroga discloses that the sum of S(110) and S(100) is 50% or more, and that the ratio of S(100) to S(110) ranges from 100:0 to 5:1.   
Muroga teaches that the copper rolled film can be any thickness under 50 microns ([0082]). Muroga teaches that the copper foil has improved flexible fatigue properties ([0023]).
Although Muroga discloses a rolled copper foil for flexible printed circuits and Ihlefled discloses a copper foil for an anode current collector, Ihlefled and Muroga are analogous art because Muroga’s rolled copper foil can be used as Ihlefled’s copper current collector. Muroga is reasonable pertinent to the problems solved of providing a suitable copper current collector as Ihlefled’s and Muroga’s copper foil both have the same thickness, and improved flexibility and flexible fatigue properties are beneficial to Ihlefled’s current collector and overall battery. 
Therefore it would be obvious to one of ordinary skill in the art to modify the copper foil current collector of Ihlefled with the teachings of Muroga, to have a negative electrode current collector with a sum of S(110) and S(100) be 50% or more, and that the ratio of S(100) to S(110) ranges from 100:0 to 5:1, where S(110) is the ratio of a region occupied by a (110) surface of the copper based on an entire region occupied by the copper at a surface of the negative electrode current collector, and where S(100) is the ratio of a region occupied by a (100) surface of the copper based on an entire region occupied by the copper at a surface of the negative electrode current collector. This modified current collector would yield the expected results of improved flexible fatigue properties.
Regarding Claim 3, Ihlefeld in view of Muroga discloses the limitations as set forth above. Ihlefled further discloses wherein the negative electrode current collector comprises a base (), and wherein the copper is coated on the base (copper in anode current collector, which is coated on substrate Fig. 2-4, [0032-0035]).
Regarding Claim 4, Ihlefeld in view of Muroga discloses the limitations as set forth above. Ihlefled further discloses wherein the base is made from silicon, silicon dioxide, titanium, aluminum oxide or nickel (substrate which stack is placed on is SiO2-[0034], can be made from nickel-[0031], can be made from silicon, silicon dioxide, aluminum oxide, titanium-[0032]).
Regarding Claim 13 & 14, Ihlefeld in view of Muroga discloses the limitations as set forth above. Ihlefled further discloses a negative electrode comprising the negative electrode current collector according to claim 1 (negative electrode current collector according to claim 1 disclosed above in claim 1 rejection, lithium metal anode layer between electrolyte layer and metallic anode current collector layer, [0015]).
Regaring Claim 15, Ihlefeld in view of Muroga discloses the limitations as set forth above. Ihlefled further discloses the negative electrode of claim 13 (negative electrode of claim 13 disclosed above in Claim 13 rejection, not shown in Figures, [0027]);
A positive electrode (Fig. 2, cathode thin film, [0027]);
A separator disposed between the positive electrode and the negative electrode (separator membrane can be placed between layers, [0027]);
An electrolyte ([0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728                                                                                                                                                                                          

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728